Citation Nr: 0939704	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos 
exposure. 

2.  Entitlement to service connection for sensorineural 
hearing loss in the right ear and mixed hearing loss in the 
left ear.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
January 1957.  

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)(9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of an 
asbestos-related disease or disorder; nor does the clinical 
evidence attribute any claimed disability including COPD, 
bronchitis, or sinusitis to asbestos exposure in service.

2.  Resolving reasonable doubt in the Veteran's favor, 
currently diagnosed bilateral hearing loss is related to 
service.

3.  Resolving reasonable doubt in the Veteran's favor, 
currently diagnosed tinnitus is related to in-service noise 
exposure.  


CONCLUSIONS OF LAW

1. Service connection for COPD, to include as secondary to 
asbestos exposure, is not warranted.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters dated in November 2004, May 2005, and 
October 2005, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claims.  
These notices complied with the requirement that the notice 
must precede the adjudication. Mayfield, supra.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the Veteran's claim for service 
connection for COPD has been denied, any questions as to the 
disability rating or the appropriate effective date to be 
assigned are moot.  Therefore, VA's duty to notify has been 
satisfied and no prejudice to the Veteran in proceeding with 
the issuance of a final decision. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Board notes that the Veteran's service treatment records 
are missing.  Searches at the National Military Personnel 
Records Center (NPRC) indicated that the Veteran's records 
were not found and were presumably lost in a fire in 1973.  
The Board realizes that in such situations there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine. 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence of record is such that the duty to obtain 
a medical examination for the Veteran's claim for service 
connection for COPD is not triggered in this case.  The 
Veteran has not contended, nor does the evidence, show the 
presence of COPD in service or for many years thereafter, and 
he has not presented or identified any competent evidence 
that indicates that any such lung disability is in any way 
related to service. Under the circumstances, there is no duty 
to provide an examination or obtain a medical opinion. See 
McLendon, supra; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (a Veteran is required to show some causal 
connection between his disability and his military service).  

Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims. See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).

The information and instructions contained in the DVB 
Circular were subsequently included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  These provisions were recently 
rescinded and are now found at M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, which was effective from December 13, 
2005.

The M21-1MR guidelines provide, in part, that the clinical 
diagnosis of asbestosis or asbestos-related disease requires 
a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information. See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, Vet. App. 428 (1993). Also, an opinion by 
VA's Office of General Counsel discusses the development of 
asbestos claims. (Apr. 13, 2000), published at 65 Fed Reg. 
33,422 (2000).

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols. McGinty, 4 Vet. App. at 432.

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation. Id. at Subsection (a).  

Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment. Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed. Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate). Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease). Id. 
at Subsection (d).  An asbestos-related disease can develop 
from brief exposure to asbestos.  The adjudication of a claim 
for service connection for a disability resulting from 
asbestos exposure should include a determination as to 
whether or not: (1) service records demonstrate the Veteran 
was exposed to asbestos during service; (2) development has 
been accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors. Id. at Subsection (h).

Here, the Board notes that the RO sent the Veteran a 
questionnaire in October 2005 requesting the details of his 
asbestos exposure history.  To date, no response has been 
received.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

COPD - Factual Background and Analysis

The Veteran contends that he was exposed to asbestos during 
his service in the U.S. Army.  In particular he asserts that, 
as a field artilleryman, he worked in areas where ammunition 
was stored and maintained.  He feels that he was exposed to 
asbestos while working in these areas and that he has 
developed COPD as a result. 

In this regard, the Veteran's DD Form 214 reflects that his 
military occupational specialty (MOS) was that of a field 
artilleryman; however, there is no indication that he was 
exposed to asbestos during such service.  Indeed, his MOS was 
not one for which asbestos exposure is recognized as likely 
and the Veteran has not provided any information or evidence 
to indicate that he was so exposed during service.

At this juncture, the Board notes that the Veteran's complete 
service treatment records may have been destroyed in a fire 
and are not available, through no fault of the Veteran.  The 
Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), concerning VA's responsibility to obtain a Veteran's 
service treatment records.  The Board finds, however, that no 
useful purpose would be served in remanding this matter for 
more development.  The RO has made several, fruitless 
attempts to locate the Veteran's service treatment records.  
Indeed, the RO has submitted a request to the National 
Personnel Records Center (NPRC) asking for all available 
military medical records for the Veteran, including those 
related to asbestos exposure.  See Formal Finding on the 
Unavailability of Service Medical Records Memorandum, July 
2007.  Unfortunately, there is simply no indication that the 
Veteran's service treatment records exist.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist." See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993); see also Hayre, supra 
(VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile).  So 
it is in this case.  

Nevertheless, the medical evidence of record fails to show 
that the Veteran currently has asbestosis, or any clinical or 
radiographic findings indicative of asbestos exposure.  Nor 
has any physician suggested that his COPD, diagnosed many 
years after service, is in any way attributable to asbestos 
exposure.  

In this regard, post-service treatment records are devoid of 
any reference to a respiratory disorder until December 1985, 
nearly 28 years after the Veteran's discharge from service.  
At that time, the record shows that the Veteran was treated 
for mild, bilateral COPD.  Contemporaneous chest X-rays 
revealed that the lungs were clear (with the exception of a 
right, costophrenic angle most likely representing scarring).  
The Veteran also reported a smoking history consisting of 2 
packs of cigarettes a day for the last 45 years.  

In March 1985, private treatment records show that the 
Veteran was hospitalized for chest pain; he was found to have 
a hiatal hernia, and mitral valve prolapse.  Pulmonary 
function testing confirmed COPD.  

In June 1987, the Veteran was again hospitalized for chest 
pain; x-ray findings revealed bilateral COPD, without 
cardiomegaly or pulmonary congestion.  Chest x-rays showed no 
acute diseases of the lungs or heart.  The Veteran again 
reported a significant history of smoking.  

In July 1989, a chest x-ray revealed normal pulmonary 
vascularity.  

In January 1991, the Veteran was hospitalized for complaints 
of chest congestion, coughing, and shortness of breath.  The 
diagnoses provided at that time included asthma and 
bronchitis.  Contemporaneous pulmonary function testing 
revealed moderate, large airway and severe, small airway 
obstructive disease.  Chest x-ray findings were unchanged 
from 1989.  

More recently, private medical records from 2003 to 2005 show 
treatment for upper respiratory infections, sinusitis, and 
bronchitis.  There does not appear to be current treatment 
for COPD.  

Notably, none of the aforementioned medical records contain 
any mention of asbestos, or any mention by the Veteran of 
asbestos exposure during his military service.  Moreover, 
none of the Veteran's treating physicians have attributed the 
Veteran's COPD to any possible asbestos exposure during 
service.  

Therefore, in this case, the Board is unable to attribute the 
post-service development of COPD, or any other respiratory 
disorder to the Veteran's service.  The medical records do 
not show that COPD was manifested as a chronic disease prior 
to 1985; furthermore, none of the medical evidence suggests 
that the COPD is related to service.  The lack of any 
evidence of complaints or symptoms in the intervening years 
since active service must be considered as a factor, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  
Moreover, the Veteran has not brought forth or identified any 
competent evidence which would establish a nexus between his 
COPD and military service.  

Finally, even assuming, arguendo, that the Veteran was 
exposed to asbestos during service, the fact remains that 
there is no medical evidence of a current diagnosis of 
asbestosis, or any other disease that is commonly associated 
with asbestos exposure.  There has been no mention on chest 
X-rays of pleural effusions, fibrosis or plaques consistent 
with asbestos or asbestosis. 

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved in 
favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

The Board notes that the Veteran's own opinion that his COPD 
is related to asbestos exposure in service is not sufficient 
to support the claim.  The Court has held that lay persons, 
such as the Veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  Therefore, after a 
careful review of the record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for COPD claimed as due to asbestos 
exposure.  

In reaching the above conclusion, the Board again notes that 
an attempt (following specified procedure) was made to verify 
asbestos exposure alleged by the Veteran.  In this regard, in 
October 2005, VA requested that the Veteran provide details 
of his asbestos exposure history.  To date, he has not 
responded to such inquiry.  While VA has a statutory duty to 
assist the Veteran in developing evidence pertinent to a 
claim, the Veteran also has a duty to assist and cooperate 
with the VA in developing evidence; the duty to assist is not 
a one-way street. See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  As the burden was on the Veteran to cooperate and he 
did not, VA was unable to continue verifying the claimed 
asbestos exposure.

Bilateral Hearing Loss and Tinnitus- Factual Background and 
Analysis

The Veteran contends that his hearing loss and tinnitus are 
related to a perforated eardrum suffered while in basic 
training, in addition to traumatic noise exposure while 
serving as a field artilleryman.  He specifically asserts 
that he ruptured his eardrum during a grenade explosion 
exercise in 1955 and that he has had related hearing loss and 
ringing in the ears since that time.  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

In this case, a VA audiology examination in December 2006 
demonstrated auditory thresholds of 40 decibels or higher at 
500, 1000, 2000, 3000 and 4000 Hz frequencies, bilaterally.  
Although the VA examiner did not find a current diagnosis of 
tinnitus, a November 2004 statement from the Veteran's 
private physician, Dr. Simmons, confirmed the presence of 
tinnitus.  In this regard, the Court held in McLain v. 
Nicholson, 21 Vet. App. 319 (2007) that the requirement that 
a claimant have a current disability before service 
connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  In light the December 
2006 VA examination which confirms bilateral hearing loss, 
and further considering the holding in McLain with respect 
the November 2004 tinnitus diagnosis, the Veteran is deemed 
to have current disabilities.  

Therefore, the remaining question is whether there is 
evidence of in-service incurrence of an injury or disease and 
competent evidence of a nexus or relationship between the 
current disabilities and the in-service disease or injury.  

With respect to in-service disease, no service treatment 
records are available to show whether the Veteran's bilateral 
hearing loss and tinnitus were manifested in service.  As 
noted, his service treatment records are not available 
because they were deemed destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  See Formal 
Finding Memorandum, July 2007.  The Board is mindful that, in 
a case such as this, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  While it is unfortunate that the Veteran's 
service treatment records are unavailable, the appeal must be 
decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
duty in mind.

With respect to in-service injury, again, the Veteran has 
stated that he was exposed to a grenade explosion during 
basic training in 1955, which perforated his left eardrum and 
subsequently caused ringing in his ears and hearing loss; in 
addition, he asserts that he sustained hearing loss/tinnitus 
from constant exposure to artillery noise while in service.  
See VA Form 21-4138 dated July 2007, and VA Examination dated 
December 2006.  

Because the Veteran's service treatment records are 
unavailable for review, the Board must give the Veteran the 
benefit of the doubt when considering the available evidence.  
Here, the Veteran's DD Form 214 confirms that his MOS was 
that of a field artilleryman.  The Board accepts as credible 
the Veteran's reports of noise exposure from heavy artillery 
and grenades during periods of basic training and his 
statements that his ears began ringing during active service.  
Indeed, his statements regarding noise are consistent with 
the circumstances of his service and, therefore, military 
acoustic trauma is conceded.  

With respect to the post-service evidence, private medical 
records indicate that the Veteran was admitted to the 
hospital in July 1982 with "a history of perforation of the 
left tympanic membrane."  A tympanoplasty was attempted in 
order to preserve the Veteran's "good hearing." See 
Brookwood Medical Center Discharge Summary, July 1982.  There 
were no other findings related to either right or left ear 
hearing loss.  

Continued treatment for decreased bilateral hearing is 
reflected in private medical records dated November 2003 to 
September 2005.  See Treatment Reports from Dr. Keating.  

With respect to the issue of nexus, the record contains a 
private medical statement from Dr. Simmons, M.D., dated in 
November 2004.  This statement shows diagnoses of tinnitus, 
right sensorineural hearing loss, and left mixed hearing 
loss.  Dr. Simmons relates the Veteran's left tympanic 
membrane perforation, severe hearing loss, and tinnitus to 
military noise exposure.  No other opinions or rationale were 
provided at that time. 

In December 2006, the Veteran underwent a VA audiology 
examination.  Subjectively, he reported having hearing loss 
since1955; he again explained to the examiner that noise from 
a grenade explosion had ruptured his eardrum at that time.  
With respect to pre-service and post-service noise exposure, 
the Veteran reported that he was a truck driver for several 
years prior to entering service; since separation in 1957, he 
was employed in construction and truck driving.  Further, 
although the Veteran had apparently reported tinnitus at the 
November 2004 examination with Dr. Simmons, the Veteran 
denied having any current tinnitus in either ear at the 
December 2006 VA examination.  

Objectively, tympanograms were within normal limits for the 
right ear; there was a Type B tympanogram for the left ear, 
with large volume, indicating a perforation of the eardrum.  
Pure tone thresholds revealed a moderate to moderately severe 
sensorineural hearing loss for the right ear, and a severe to 
profound mixed hearing loss for the left ear.  

The VA examiner was asked to provide an opinion as to the 
etiology of the Veteran's hearing loss and tinnitus.  The 
examiner concluded that: (1) the Veteran's left tympanic 
membrane perforation was at least as likely as not related to 
military noise trauma; and (2) due to the nature of this 
injury, which almost always causes a conductive hearing loss, 
the conductive component of the Veteran's left ear hearing 
loss was at least as likely as not due to military noise 
trauma.  In rendering his opinion, it is noted that the 
examiner considered the Veteran's account of in-service 
injury/noise exposure, the absence of medical treatment 
records, and Dr. Simmons report, which also related the left 
tympanic membrane perforation to military noise exposure.  

The VA examiner further opined that the sensorineural 
component of the Veteran's left and right ear hearing loss 
had an unknown etiology.  He explained that since there was 
some post-service noise exposure, he could not render an 
opinion regarding this type of hearing loss in the absence of 
military audiograms/separation examination.  

Furthermore, in the absence of current complaints of 
tinnitus, the VA examiner provided no opinion as to etiology 
of the Veteran's claimed tinnitus.  

Under the "benefit-of-the- doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  

In the instant case, the Board is of the opinion that the 
point of equipoise in the evidence has been attained.  
Because a state of relative equipoise has been reached, the 
benefit of the doubt rule will therefore be applied and 
service connection for bilateral hearing loss and tinnitus 
will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Indeed, in support of his claims, the record contains the 
November 2004 statement from Dr. Simmons, which generally 
relates the left tympanic membrane perforation, severe 
hearing loss, and tinnitus to military noise exposure.  
Additionally, the record contains the December 2006 VA 
examiner's opinion which relates, at least in part (i.e., the 
conductive component), the Veteran's perforated eardrum and 
resulting left ear hearing loss to military noise trauma. 

With respect to the right ear hearing loss and tinnitus, the 
Board notes that the VA examiner was unable to provide 
opinions as to etiology.  However, Dr. Simmons statement is 
found to represent evidence in support of these claims.  
Moreover, the December 2006 VA examiner's statement does not 
refute such a conclusion.  In this regard, it is logical to 
surmise that any percussive sound sufficient to perforate the 
left eardrum would also have some impact on the condition of 
both ears.  Therefore, the VA opinion relating the left 
tympanic perforation to service is found to at least 
minimally support all ear-related claims.  

Accordingly, the Board will resolve the benefit of the doubt 
in favor of the Veteran in this case as the law requires and 
grant service connection for bilateral hearing loss and 
tinnitus. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).



ORDER

Entitlement to service connection for COPD, claimed as due to 
asbestos exposure, is denied.  

Entitlement to service connection for sensorineural hearing 
loss in the right ear and mixed hearing loss in the left ear 
is granted.  

Entitlement to service connection for tinnitus is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


